--------------------------------------------------------------------------------

Exhibit 10.1

Explanatory Note: The following Loan Agreement has been translated from the
original version in Chinese into English.

SHANGHAI PUDONG DEVELOPMENT BANK LOAN AGREEMENT

(For Short Term Loan)

No. 76012007282005

Lender: Wenhua Road Subbranch, Zhengzhou Branch, Shanghai Pudong Development
Bank Date: July 20, 2007 Borrower: Henan Gengsheng Refractories Co., Ltd Legal
Address: No. 188, Gengsheng Avenue, Gongyi City Phone Number: 137-64059868

The Borrower will be irrevocably bound to the agreement for a short term loan by
the Lender.

Primary

This is an independent Loan Agreement signed by the Borrower and the Lender.

The Loan under this Loan Agreements shall be solely for short-term capital
turnover use. Borrower shall not divert the funds under this Loan Agreement to
any other purpose.

Loan Description

The Type: Loan Short Term Loan Type: Fixed term The Currency: RMB The Amount:
10,000,000 The Issue Date: July 20, 2007 The Maturity Date: July 19, 2008 The
Interest Rate: 6.57% (1) Interest Rate Paid Terms: Monthly Late Paid Penalty
Rate: 8.54% Divert Penalty Rate: 13.14% __________________      

(1)

The interest rate is annual.



The Borrower shall repay the principal and interest under this Loan Agreement in
full on the due date.

Guaranty

Guarantee: Zhengzhou Jinyuan Noodles Co., Ltd
The type: Guaranty

--------------------------------------------------------------------------------

General

1. The interest rate is based on 360 days in a year. It is calculated and
received based on the current monthly outstanding amount of the Loan.

2. The borrower may repay the Loan in advance upon approval from Lender.

3. The Borrower is registered as enterprise legal person according to applicable
Chinese laws, which holds full rights to the whole assets, has civil capacity
and takes external civil liabilities independently.

4. The subscription and implementation of this Agreement by the Borrower should
not violate the laws, regulations, rules, decisions and rulings that the Borrow
should comply to, and not conflict with the Borrower’s constitutional documents,
any signed Agreement and agreement or any other obligation.

5. The Borrower undertakes that all the financial statements provided comply
with relevant Chinese laws and regulations and truly and fairly reflects the
financial situation of the Borrower. All documents and information referred in
this Agreement are true, effective, complete, accurate and unreserved.

6. The Borrower does not keep from the ongoing and future lawsuit case,
arbitration case, administrative procedure, property-preserves measures,
compulsive executive procedures or other significant adverse effect events,
which may affect the execution and the implementation of this Agreement.

7. The Borrower and the Lender makes agreements as follows during the loan
period:

The Borrower undertakes to operate in accordance with law, and use the loan
according to provision of this Agreement, and will cooperate with Lender on the
supervision and inspection of the use of the funds borrowed under this Loan
Agreement and of the business condition of Borrower, and that it will promptly
provide all financial statements and related materials needed by Lender.

8. The Borrower undertakes not to amend significantly about its constitutional
documents and business scope, to lease, transfer or otherwise dispose of all or
part of its assets and to provide a guaranty to a third party, which will have a
material adverse effect on its financial position or its ability to perform its
obligations under this Loan Agreement without the written consent with the
Lender.

9. The Borrower undertakes not to settle other loans in priority which may
violate the normal settlement sequence. In addition, the Borrower will not sign
any Agreement or agreement that makes loans under this Agreement into the
subordinate position currently or in the future.

--------------------------------------------------------------------------------

10. This Agreement is applicable with laws of People’s Republic of China. Any
dispute concerning this Loan Agreement is under the jurisdiction of the local
people's court where Lender is located.

11. This Loan Agreement has four originals, which are identical to each other,
The Borrower holds one copy and the Lender holds three copies. This Loan
Agreement shall become effective upon signature and the affixing of the official
seals of both parties. It shall terminate when all the loan principal and
interest under this Agreement are paid in full.

12. Each provision in this Agreement is the true meaning expression without
disagreement agreed by and between the Borrower and the Lender. Both parties
precisely acknowledge the legal requirements of the obligations and duties in
this agreement.

Borrower Lender     (Corporate Seal) (Corporate Seal) Henan Gengsheng
Refractories Co., Ltd Shanghai Pudong Development Bank Legal Representative or
Authorized Representative Legal Representative or Authorized Representative
(Signature or Personal Seal): (Signature or Personal Seal): /s/Shunqing
ZHANG                     /s/ Ruelin Zhang                               

 

 

 

--------------------------------------------------------------------------------